                IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA

 Mandy Shivers,

                Plaintiff,

 v.                                              Case No. CIV-17-328-RAW-KEW

 Commissioner of the Social Security
 Administration,

                Defendant.



             ORDER REMANDING CASE FOR FURTHER PROCEEDINGS

       On March 8, 2019, the United States Magistrate Judge entered a Report and

Recommendation, recommending that the above-styled case be reversed and remanded for further

proceedings. The time for objection has passed, and no objection has been filed.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

hereby REVERSED and this case is hereby REMANDED pursuant to the fourth sentence of 42

U.S.C. § 405(g) for further administrative proceedings.

       IT IS SO ORDERED this 25th day of March, 2019.




                                            _______________________________________
                                            HONORABLE RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF OKLAHOMA
